Citation Nr: 1751740	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  03-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease as secondary to a service-connected left ankle disability.

2.  Entitlement to a rating in excess of 10 percent for residual scars of axillary lymph node biopsy.

3.  Entitlement to an initial rating in excess of 10 percent for left foot chronic degenerative changes in the first metatarsophalangeal (MTP) and interphalangeal (IP) joints (left foot disability) prior to May 27, 2016 and from July 1 2017 to the present.

4.  Entitlement to an effective date prior to January 25, 2011 for the grant of service connection for a left foot disability.

5.  Entitlement to an initial rating in excess of 20 percent for chronic left ankle sprain.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States United States Army from May 1979 to May 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and March 2011 and May 2013 rating decisions from the VA RO in Cleveland, Ohio.   

The Veteran and his wife presented sworn testimony at a hearing before the undersigned in April 2017.  The Veteran also provided testimony concerning his left ankle disability at a June 2005 hearing before a Veterans Law Judge that is no longer at the Board.  The Veteran acknowledged that the April 2017 Board hearing satisfies his request for a new hearing concerning his left ankle disability.  See April 2017 Hr'g Tr. at 2.

The left ankle increased rating claim was remanded by the Board in September 2005.  In January 2008, the Board denied a rating in excess of 10 percent for the left ankle prior to October 28, 2005 and a rating in excess of 20 percent thereafter.  The Veteran appealed, and in September 2008 the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the claim.  In February 2009, the Board remanded the claim for compliance with the Joint Motion.  The Board remanded the left ankle increased rating claim again in May 2010 for further development.  In a May 2012 rating decision, the RO granted an initial 20 percent rating for the Veteran's left ankle disability effective January 13, 2000.  As such, the issue has been recharacterized as set forth on the title page.

With regard to his left foot disability, the Veteran appealed the initial 10 percent rating assigned.  During the pendency of the appeal, he underwent surgery on his left great toe and was assigned a temporary total rating from May 27, 2016 to July 1, 2017.  Thereafter, a 10 percent rating was assigned for the Veteran's left foot disability effective July 1, 2017.  This issue has also been recharacterized as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial rating in excess of 20 for a left ankle disability, an initial rating in excess of 10 percent for a left foot disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine degenerative disc disease is caused by his service-connected left ankle disability.

2.  Throughout the appeal period, the Veteran's three axillary lymph node biopsy residual scars have been productive of pain.

3.  The Veteran's left foot disability was first ascertainable as of May 28, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C. §§ 1131, 1112, 1154(a), 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017). 

2.  The criteria for a 20 percent rating for residual scars of axillary biopsy have been met.  38 U.S.C. §§ 1155, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, DC 7802, 7804 (2017).

3.  The criteria have been met for an effective date of May 28, 2009 for the grant of service connection for a left foot disability.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(o) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability

The Board finds that service connection for lumbar degenerative disc disease is warranted because he has been diagnosed with this disability during the appeal period and the competent and credible lay evidence of record shows that this disability is proximately caused by the Veteran's fall off of a ladder when his left foot gave out.  At the April 2017 hearing before the Board, the Veteran tested that his left ankle gave out and caused him to fall off of a ladder, and that he has experienced low back symptoms since that time.  See April 2017 Hr'g Tr. at 13.  This testimony is corroborated by the Veteran's wife, who also testified that she observed that the Veteran's back problems began after his fall from the ladder.  See id. at 16.  The Veteran and his wife are competent to give testimony regarding their observations of the onset and recurrence of the Veteran's back symptoms and the Board finds their testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although there is no medical opinion of record that a nexus exists between the Veteran's lumbar degenerative disc disease and his service-connected left ankle disability, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of his symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the May 2013 VA examiner opined that the Veteran's lumbar spine disability was not related to his left ankle disability; however, this opinion was based on the examiner's finding that the Veteran did not experience a fall as a result of his ankle giving way or experience back symptoms at the time of his fall.  As noted above, the Board finds the reports of the Veteran and his wife in this regard to be credible, and thus, affords the May 2013 VA examiner's opinion little probative value.  Thus, all the elements necessary to establish service connection for lumbar degenerative disc disease on a secondary basis have been met.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

II.  Higher Rating for Residual Scars

The Veteran's residual scars of axillary biopsy disability is currently rated as 10 percent under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7802-7804.  He seeks a higher rating, asserting that he had three painful scars that are related to service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that a rating of 20 percent is warranted for three service-connected residual scars that are painful.  Scars are rated under 38 C.F.R. § 4.118, DCs 7800-7804.  As noted above, the Veteran's scars are currently evaluated under DC 7802-7804.  Under DC 7804, a 20 percent rating is warranted where there are three or four scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804.

The Board finds that a rating of 20 percent is warranted under DC 7804 for three painful scars.  At the April 2017 hearing, the Veteran testified that he has three scars from having lymph nodes removed, and that his scars have been painful throughout the appeal period.  See April 2017 Hr'g Tr. at 10-11.  The Veteran is competent to report on the symptoms he experiences, and the Board finds his testimony credible.  Layno, supra.  Although the Veteran's residual scars have been listed only as scars of the left axilla, the right axillary scar is included in this rating because the October 2002 VA examiner found that the Veteran's lymph node hyperplasia disability began in service and the records show that both the left and right axillary scars are from lymph node biopsies.  See October 2002 VA Examination Report; see also March 2003 Statement of the Case.  As such, all three scars are properly included in the current rating.  

As the Veteran testified that the grant of a 20 percent rating for his service-connected scars would satisfy his appeal (April 2017 Hr'g Tr. at 10-11), the Board need not address whether higher ratings are warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

III.  Earlier Effect Date 

The Veteran also seeks an earlier effective date for the grant of service connection for his left foot disability.  The Board finds that an effective date of May 28, 2009 is proper.  Here, because the grant of service connection for a left foot disability arises from his claim for an increased rating for his service-connected left ankle disability, these provisions apply to determine the applicable effective date.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided that the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  

Here, the first evidence of record showing that the Veteran had a left foot disability was the May 28, 2009 VA examination.  During that examination, the Veteran reported that his left ankle pain traveled into his left foot.  See May 2009 VA Examination Report.  The examiner diagnosed the Veteran as having left ankle and subtalar stiffness, which the examiner noted was a change in the earlier diagnosis of left ankle strain and constituted a progression of the previous diagnosis due to decreased range of motion.  The January 2011 VA examiner later linked the Veteran's left foot symptoms to his service-connected left ankle disability; however, it is clear from the record that the Veteran's left foot symptoms had been present prior to January 2011.  Thus, the Board finds that an effective date of May 28, 2009 for the grant of service connection for a left foot disability is proper.

As the Veteran testified that an effective date of May 28, 2009 would satisfy his appeal (April 2017 Hr'g Tr. at 18-20), the Board need not address whether an earlier effective date warranted.  See AB, 6 Vet. App. at 38.
  

ORDER

Service connection for lumbar spine degenerative disc disease is granted.

A rating of 20 percent is warranted for residual scars of axillary lymph node biopsy, subject to the law and regulations governing the payment of VA monetary benefits.

An effective date of May 28, 2009 is granted for service connection for a left foot disability.


REMAND

At the April 2017 hearing before the Board, the Veteran testified that he experiences tingling and numbness in his left ankle.  As such, a new VA examination is necessary to determine the current severity of his left ankle disability, including whether the numbness and tingling he experiences are symptoms of this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A new examination is also needed in connection with the Veteran's left foot disability.  He was provided a VA examination in April 2016, at which time the examiner found that the Veteran exhibited bilateral pes planus and hallux limitus in addition to hallux rigidis.  It is unclear from the record whether these disorders are related to his service-connected left foot disability or his service-connected left ankle disability.  This should be addressed by the examiner on remand.

The claim of entitlement to TDIU must be remanded as inextricably intertwined with the remanded claims and the RO's adjudication of the initial rating and effective date to be assigned for the Veteran's now service-connected lumbar degenerative disc disease.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2.  Ask the Veteran to complete an updated VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his left ankle and left foot disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left ankle and left foot pathology found to be present.  The examiner should specifically address the Veteran's report of left ankle tingling and numbness, and state whether he has a nerve or neurologic impairment associated with his left ankle disability.  If so, the examiner should indicate the nerve affected and state the severity of the nerve/neurologic impairment.

With regard to the Veteran's left foot disability, the examiner should specifically state whether the diagnosed bilateral pes planus or hallux limitus is due to the Veteran's service-connected left foot or left ankle disabilities.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


